Citation Nr: 9908742	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-48 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1994.  
By rating action dated in October 1994 the Department of 
Veterans Affairs (VA) denied service connection for diabetes 
mellitus.  Service connection was granted for essential 
hypertension and for residuals of a left knee injury, each 
rated 10 percent disabling.  The veteran disagreed with the 
denial of service connection and with the evaluations 
assigned for the service-connected conditions.  The veteran 
testified at a hearing at the regional office in February 
1995.  In a February 1995 rating action, pursuant to a 
decision by the hearing officer, the evaluation for the 
essential hypertension was increased to 20 percent.  The 
denial of service connection for diabetes mellitus and the 
10 percent evaluation for the left knee condition were 
confirmed and continued.  

In the May 1995 decision by the regional office hearing 
officer, it was noted that the increased rating to 20 percent 
for essential hypertension constituted a full grant of the 
benefits sought on appeal regarding that matter since the 
veteran had specified in his substantive appeal that a 
20 percent rating for the essential hypertension was the 
desired outcome regarding that issue.  Accordingly, the 
question of an increased rating for essential hypertension 
was no longer in an appellate status.  

The case was initially before the Board of Veterans' Appeals 
(Board) in December 1996 when an increased rating to 
20 percent for the veteran's left knee condition was granted.  
Appellate consideration of the issue of service connection 
for diabetes mellitus was deferred pending further action by 
the regional office.  In August 1997 pursuant to the remand, 
the regional office asked that the veteran provide 
information regarding any treatment for diabetes mellitus 
after March 1995.  The veteran failed to respond to the 
request.  The veteran was also scheduled for a VA examination 
as requested in the December 1996 remand; however, in January 
1998 he contacted the scheduling authority and asked why he 
had been scheduled for an examination.  He was informed that 
the examination pertained to his appeal for service 
connection for diabetes mellitus.  The veteran stated that he 
had withdrawn his appeal.  The scheduled examination was 
accordingly canceled.  In March 1998 the regional office 
asked that the veteran confirm in writing that he wished to 
withdraw his appeal; however, he did not respond to the 
request.  Accordingly, the veteran's appeal regarding the 
issue of entitlement to service connection for diabetes 
mellitus is still considered to be in an appellate status and 
will be considered by the Board.  
FINDING OF FACT

Diabetes mellitus has not been medically demonstrated either 
during the veteran's active military service or subsequent to 
his release from active duty.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for his service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for diabetes mellitus 
is whether he has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that the claim is not well grounded.  

The veteran's service medical records reflect that, on 
examination conducted in July 1992, his fasting blood sugar 
was normal.  Laboratory studies in April 1994 reflect a 
normal glucose level.  When the veteran was examined for 
separation from service in May 1994 he indicated that he was 
generally thirsty and drank a large amount each day.  He also 
indicated that he had frequent urination.  A urinalysis was 
negative for sugar.  When the veteran was examined by the VA 
in October 1994 he again indicated that he was often thirsty.  
Blood tests showed an elevated glucose level and SGOT.  

The veteran was again examined by the VA in March 1995 and 
blood tests were abnormal for SGOT and potassium.  The 
results of the other tests were not reported.  There is no 
record of medical treatment, if any, since March 1995.  

Pursuant to the December 1996 Board remand, the veteran was 
asked by the regional office in August 1997 to provide 
information regarding any medical attention for diabetes 
mellitus since March 1995 and did not respond to the request.  
He was also scheduled for a VA examination; however, in 
January 1998 he indicated that he was withdrawing his appeal 
and the examination was therefore canceled.  However, he did 
not respond to a later request by the regional office to 
advise in writing of the withdrawal of his appeal.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, as noted 
previously, the veteran's service medical records do not 
reflect any findings regarding diabetes mellitus although 
when the veteran was examined for separation from service in 
May 1994 he indicated that he was generally thirsty and drank 
a large amount each day which may be a symptom of diabetes 
mellitus.  Further, on the VA examinations conducted in 
October 1994 and March 1995 laboratory studies showed 
abnormal findings including an elevated glucose level which 
is an indication of diabetes mellitus.  However, diabetes 
mellitus, as such, was not diagnosed on the examinations and, 
as noted previously, the veteran did not wish to report for a 
scheduled examination in January 1998 in connection with his 
claim.  The veteran has not submitted any medical evidence 
tending to establish that diabetes mellitus was either 
present during his period of active military service, or 
within the one-year presumptive period following service or 
that he currently has diabetes mellitus.  Accordingly, since 
he has submitted no medical evidence that would support his 
contention, the Board concludes that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim imposed by 38 U.S.C.A. § 5107.  It follows that 
favorable action in connection with his appeal is not in 
order.  

Although the Board has considered and disposed of the 
veteran's claim on a ground different from that of the 
regional office; that is whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above would not result in a determination favorable 
to the veteran.  VA O.G.C. PREC. OP. 16-92, 57 Fed. Reg. 49, 
747 (1992).  To submit a well-grounded claim, the veteran 
would need to offer competent evidence, such as medical 
information that diabetes mellitus was either present during 
active service or to the required degree within one year 
following his separation from service and that he currently 
has that condition.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  


ORDER

Entitlement to service connection for diabetes mellitus is 
not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

